 



Exhibit 10.7(i)
RETAINER AGREEMENT
     THIS AGREEMENT, made this 11th day of November 2005, by and between TRM
Corporation, an Oregon corporation (hereinafter called “Company”), and Daniel G.
Cohen, an individual residing in Florida (hereinafter called “Chairman”).
WITNESSETH:
     WHEREAS, Company wishes to continue to retain Chairman as Chairman of the
Board of Directors of the Company, and Chairman wishes to continue to serve as
Chairman of the Board of the Company, and both parties wish to gain the
protections and benefits contained in this Retainer Agreement, Company and
Chairman agree to the covenants and restrictions contained herein;
     WHEREAS, due to Chairman’s desire to continue to serve as Chairman and gain
the protections and benefits contained in this Retainer Agreement (“Agreement”),
Chairman agrees to the covenants and restrictions contained herein;
     NOW, THEREFORE, in consideration of the facts, mutual promises and
covenants contained herein and intending to be legally bound hereby, Company and
Chairman agree as follows:
     1. Definitions. As used herein, the following terms shall have the meanings
set forth below unless the context otherwise requires.
          “Affiliate” shall mean a person or entity who or which (i) with
respect to any entity, directly or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
such entity; or (ii) with respect to Chairman, is a parent, spouse, child or
issue of Chairman, including persons in an adopted or step relationship.
          “Annual Bonus” shall mean the bonus payment(s) available to Chairman
at the sole discretion of the majority of the Board of Directors or the
Compensation Committee, as set forth in Section 5(b), as such amount may be
adjusted from time to time.
          “Base Compensation” shall mean the annual rate of compensation set
forth in Section 5(a), as such amount may be adjusted from time to time.
          “Board” shall mean the Board of Directors of Company.
          “Business” shall mean the business conducted by Company or any
Subsidiary or corporate parent thereof or entity sharing a common corporate
parent with the Company on the date of execution of this Agreement, including
business activities in developmental stages, business activities which may be
developed by the Company, or by any Subsidiary or corporate parent thereof or
entity sharing a common corporate parent with the Company, during the period of
Chairman’s employment by Company, and all other business activities which flow
from a

49



--------------------------------------------------------------------------------



 



reasonable expansion of any of the foregoing during Chairman’s service to the
Company and about which Chairman had or has constructive or actual knowledge.
          “Cause” shall include any one or more of the following:
          (a) Chairman breaches or neglects the material and substantial duties
that Chairman is required to perform under the terms of this Agreement,
including if Chairman performs his duties in an incompetent manner, after
written notice of the breach or neglect and thirty (30) days to cure such breach
or neglect;
          (b) The reasonable belief of a majority of the Board of Directors that
Chairman has committed a crime of moral turpitude or has entered a plea of nolo
contendere (or similar plea) to a charge of such an offense;
          (c) Chairman uses alcohol in an inappropriate manner or any unlawful
controlled substance while performing his duties under this Agreement and such
use materially interferes with the material performance of Chairman’s duties
under this Agreement;
          (d) Chairman commits any act of criminal fraud, material dishonesty or
misappropriation relating to or involving the Company;
          (e) Chairman materially violates a rule(s), regulation(s),
policy(ies), plan(s) or express direction(s) of the Board;
          (f) Chairman engages in the unauthorized disclosure of Confidential
Information; or
          (g) Chairman acts in a manner that is materially contrary to the best
interests of the Company after he is given written notice of his actions, as
well as 30 days to cure.
          “Change of Control” shall be deemed to have occurred upon the earliest
to occur of the following events:
          (h) the direct or indirect sale, lease, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one or a series
of related transactions, of all or substantially all of the properties or assets
(including in the Company’s subsidiaries) of the Company and its subsidiaries
taken as a whole, to any “person” (as that term is used in Section 13(d)(3) of
the Exchange Act);
          (i) the adoption of a plan relating to the liquidation or dissolution
of the Company;
          (j) the consummation of any transaction (including, without
limitation, any merger or consolidation) the result of which is that any
“Person” (as that term is used in Section 13(d)(3) of the Exchange Act), becomes
the “Beneficial Owner” (as that term is used in Section 13(d)(3) of the Exchange
Act), directly or indirectly, of more than 35% of the Voting Stock of the
Company;

50



--------------------------------------------------------------------------------



 



          (k) the Company consolidates or merges with or into another Person or
any Person consolidates or merges with or into the Company, in either case under
this clause (D), in one transaction or a series of related transactions in which
immediately after the consummation thereof Persons Beneficially Owning, directly
or indirectly, Voting Stock representing in the aggregate a majority of the
total voting power of the Voting Stock of the Company immediately prior to such
consummation do not Beneficially Own, directly or indirectly, Voting Stock
representing a majority of the total voting power of the Voting Stock of the
Company or the surviving or transferee Person; or
          (l) the first day on which a majority of the members of the Board of
Directors of the Company are not Continuing Directors.
          “Commencement Date” shall have the meaning specified in Section 4
hereof.
          “Confidential Information” shall have the meaning specified in Section
12(b) hereof.
          “Disability” shall mean Chairman’s inability, for a period of thirteen
(13) consecutive weeks, or a cumulative period of 120 business days (i.e.,
Mondays through Fridays, exclusive of days on which Company is generally closed
for a holiday) out of a consecutive period of twelve (12) months, to perform the
essential duties of Chairman’s position, due to a disability as that term is
defined in the American With Disabilities Act.
          “Restricted Area” shall have the meaning specified in Section 12(a)(i)
hereof.
          “Restricted Period” shall have the meaning specified in Section 12(a)
hereof.
          “Subsidiary” shall mean any company in which Company owns directly or
indirectly 50% or more of the Voting Stock or 50% or more of the equity; or any
other venture in which it owns either 50% or more of the voting rights or 50% or
more of the equity.
          “Term of Service” shall mean the period specified in Section 4 hereof
as the same may be terminated in accordance with this Agreement.
     2. Retainer. Company hereby retains Chairman as Chairman of the Board of
Directors of the Company and Chairman hereby agrees to serve the Company for the
period and upon the terms and conditions specified in this Agreement.
     3. Office and Duties.
          (a) Chairman shall continue to serve as the Chairman of the Board of
Directors of the Company. In such capacity, Chairman shall render such services
as are necessary and desirable to protect and advance the best interests of
Company, including establishing guidelines for the President & CEO to run the
day-to-day business of the Company.

51



--------------------------------------------------------------------------------



 



          (b) Chairman may engage in charitable, civic, fraternal, trade and
professional association activities that do not interfere with Chairman’s
obligations to Company, but Chairman shall not work for any other for-profit
business without so disclosing such activity to the Board, in which event the
Board may not unreasonably withhold its consent to such activity. It is
acknowledged that Chairman is also associated with Bancorp, Inc. and Cohen Bros.
& Co.
     4. Term. The Term of Service (the “Initial Term”) shall continue from
May 18, 2005 (the “Commencement Date”), and end on the date of the Annual
Meeting of Shareholders held three (3) years thereafter, unless sooner
terminated for any reason. However, at the end of the Initial Term, this
agreement will be automatically extended for consecutive three (3) year terms
(“Additional Term”) unless not later than thirty (30) days prior to the end of
the Initial Term or the successive anniversary of that date, Chairman gives
written notice that he does not wish to extend this agreement. Chairman
acknowledges and agrees that the Company cannot guarantee the term of his
Chairmanship but, that if he is not re-elected to the Board of Directors, the
payments and stock and option vesting described below shall become effective.
During the Term of Service, this Agreement and Chairman’s service can be
terminated in accordance with Sections 6 and 7 below.
     5. Compensation and Benefits.
          (a) For all of the service rendered by Chairman to Company, Chairman
shall receive Base Compensation at the gross annual rate of one hundred fifty
thousand USD ($150,000.00), payable monthly or as otherwise directed by
Chairman. The Base Compensation shall be reviewed annually, on or around the
anniversary date of the Commencement Date of this Agreement to ascertain, in the
sole discretion of the Board or the Compensation Committee, the amount, if at
all, the Chairman’s Base Compensation should be increased, but it shall not be
decreased.
          (b) In addition to the foregoing compensation, Chairman is eligible to
receive an Annual Bonus each fiscal year in an amount, as shall be determined by
a majority of the Board of Directors or the Compensation Committee, in their
sole discretion. The Annual Bonus shall be payable at Chairman’s discretion,
either in a single lump-sum payment, or in equal monthly installments beginning
no later than ninety (90) days after the end of the relevant fiscal year.
          (c) If Chairman’s service is terminated by the Company at any time
within three months before, or twelve months after the occurrence of a Change in
Control or for any other reason except for cause, (i) all Stock Options and
Restricted Stock granted to Chairman by Company, which pursuant to the terms of
the applicable plan vest upon a Change in Control, shall vest upon the date of
Chairman’s termination, and shall be exercisable to Chairman for ten (10) years
thereafter and (ii) Company shall pay Chairman an amount equal to the average of
Chairman’s highest three (3) years of Base Compensation plus Annual Bonus
multiplied by 2.99. Except as otherwise specifically set forth in this
Section 5(c), all Base Compensation, Annual Bonus, additional bonus, and any
other compensation and benefits provided herein shall cease at the time of such
termination, subject to the terms of any benefit or compensation plans then in
force and applicable to Chairman, and Company shall have no liability or
obligation hereunder by reason of such termination.

52



--------------------------------------------------------------------------------



 



          (d) In the event any amounts payable under this Agreement (and/or
under any other plan, agreement or arrangement by which Chairman is to receive
payments in the nature of compensation from the Company) would constitute
“excess parachute payments,” as that term is defined for purposes of
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”) and
Treasury Regulations promulgated pursuant thereto, Chairman will receive
additional cash payments such that, after payment of all federal, state and
local income taxes and federal excise taxes on the excess parachute payments and
on the additional cash payments made under this paragraph, Chairman would have a
net amount equal to the amount Chairman would have received under the terms of
this Agreement if no portion of such payments and/or benefits were treated as
excess parachute payments for purposes of Code Section 280G.
          (e) Chairman agrees and acknowledges that his service and the other
protections and benefits of this Agreement are full, adequate and sufficient
consideration for the restrictions and obligations set forth in Section 6 of
this Agreement.
     6. Fringe Benefits. As an inducement to Chairman to continue service
hereunder, and in consideration of Chairman’s covenants under this Agreement,
Chairman shall be entitled to an automobile leased by the Company on his behalf
or an automobile allowance, consistent with Company policy and practice. Company
shall pay the automobile insurance for one vehicle used by Chairman in
connection with his service to the Company.
     7. Termination for Cause. Chairman’s service to the Company may be
terminated by the Board at any time for Cause as that term is defined in
Section 1 herein, effective not less than ten (10) days after written notice of
such termination. Upon the effective date of termination of Chairman under this
Section 6, Company shall have no obligation to Chairman for Base Compensation,
Annual Bonus, Fringe Benefits, or any other form of compensation or benefits
other than (a) amounts of Base Compensation, and vested Stock and Stock Options
accrued through the effective date of termination, and (b) reimbursement of
appropriately documented expenses incurred by Chairman before the written notice
of termination of service, to the extent that Chairman would have been entitled
to such reimbursement but for the termination of service.
     8. Termination without Cause.
          (a) The Board of Directors may terminate Chairman’s service to the
Company at any time without Cause upon ninety (90) days written notice.
Notwithstanding termination of Chairman under this Section 7, Company shall pay
Chairman an amount equal to the average of Chairman’s highest three (3) years of
Base Compensation plus Annual Bonus multiplied by 2.99, and Chairman shall be
entitled to receive all vested Stock and Stock Options (all of which will fully
vest upon such termination).
          (b) Chairman may terminate his service to the Company for any or no
reason, upon ninety (90) days written notice. If such notice is provided by
Chairman, Company, in its sole discretion, may waive the notice period or any
portion thereof, with pay (Base Compensation only) to Chairman for the remaining
notice period. Upon termination by Chairman of his service under the provisions
of this Subsection 7(b), the Company shall have no obligation to Chairman for
Base Compensation, Annual Bonus, Fringe Benefits or any other form of
compensation or benefits other than (a) amounts of Base Compensation, vested
Stock and Stock Options accrued through the effective date of termination, and
(b) reimbursement of appropriately documented expenses incurred

53



--------------------------------------------------------------------------------



 



by Chairman before the termination of service, to the extent that Chairman would
have been entitled to such reimbursement but for his termination of his service.
          (c) Termination of Chairman’s service pursuant to Sections 6 and 7
shall release the Company of all its liabilities and obligations under this
Agreement, except as expressly provided in Sections 6 and 7. Termination of
Chairman’s service pursuant to this Section shall not, however, release Chairman
from Chairman’s obligations and restrictions as stated in Sections 9 and 10 of
this Agreement.
          (d) Chairman shall not be entitled to any payment or benefit under any
Company severance plan other than as reflected herein under Section 7, practice
or policy, if any, in effect at or after the time of Chairman’s termination
since this Agreement supersedes all such plans, practices and policies.
     9. Company Property. All advertising, sales, manufacturers’ and other
materials or articles or information, including without limitation data
processing reports, computer programs, software, customer information and
records, business records, price lists or information, samples, or any other
materials or data of any kind physically furnished to Chairman by Company or
developed by Chairman on behalf of Company or at Company’s direction or for
Company’s use or otherwise in connection with Chairman’s service hereunder, are
and shall remain the sole property of Company, including in each case all copies
thereof in any medium, including computer tapes and other forms of information
storage. If Company requests the return of such materials at any time during or
at or after the termination of Chairman’s service, Chairman shall deliver all
copies of the same to Company immediately.
     10. Noncompetition, Trade Secrets, Etc. Chairman hereby acknowledges that,
during and solely as a result of his service as Chairman to the Company,
Chairman has had and will have access to Confidential Information as that term
is defined herein. In consideration of such special and unique opportunities
afforded by Company to Chairman as a result of Chairman’s service and the other
benefits referred to within this Agreement, the Chairman hereby agrees as
follows:
          (a) From the date hereof until twelve (12) months following the
termination of Chairman’s service to the Company, for any or no reason, whether
initiated by Chairman or Company (“Restricted Period”);
               (i) Chairman shall not, for his own benefit or the benefit of any
third party, directly or indirectly engage in (as a principal, shareholder,
partner, director, officer, agent, Chairman, consultant or otherwise) or be
financially interested in any business operating within the United States or
Canada (the “Restricted Area”), which provides consumer convenience services
materially the same as the services Company provides to third parties, or any
other business activities which are materially the same as and which are in
direct competition with the Business, or with any business activities carried on
by Company or being planned by Company, at the time of the termination of
Chairman’s service, or any other business activities which are materially the
same as the Business for any of the Company’s past, present or prospective
clients, customers or accounts; provided however, nothing contained in this
Section 10 shall prevent Chairman from holding for investment less than five
percent (5%) of any class of equity securities of a company whose securities are
publicly traded on a national securities exchange or

54



--------------------------------------------------------------------------------



 



in a national market system. It is acknowledged that Chairman’s service to the
Bancorp, Inc. and/or Cohen Bros. & Co. shall not be a violation of this
subsection (i).
               (ii) Induce or attempt to influence any Chairman, customer,
independent contractor or supplier of Company to terminate employment or any
other relationship with Company. During the Restricted Period, Chairman shall
not, directly or indirectly, disclose or otherwise communicate to any of the
clients, customers or accounts of Company, its Affiliates or any Subsidiary
thereof that he has been terminated, is considering terminating or has decided
to terminate his service to the Company.
          (b) Chairman shall not use for Chairman’s personal benefit, or
disclose, communicate or divulge to, or use for the direct or indirect benefit
of any person, firm, association, or company other than Company, any
“Confidential Information” which term shall mean any information regarding the
business methods, business policies, policies, procedures, techniques, research
or development projects or results, historical or projected financial
information, budgets, trade secrets, or other knowledge or processes of or
developed by Company or any names and addresses of customers or clients or any
data on or relating to past, present or prospective Company customers or clients
or any other confidential information relating to or dealing with the business
operations or activities of Company, made known to Chairman or learned or
acquired by Chairman while providing service to the Company. Confidential
Information shall not include (1) information unrelated to the Company which was
lawfully received by Chairman free of restriction from another source having the
right to so furnish such Confidential Information; or (2) information after it
has become generally available to the public or to industry competitors without
breach of this Agreement by the Chairman; or (3) information which at the time
of disclosure to the Chairman was known to the Chairman to be free of
restriction as evidenced by documentation from the Company which the Chairman
possesses, or (4) information which Company agrees in writing is free of such
restrictions. All memoranda, notes, lists, records, files, documents and other
papers and other like items (and all copies, extracts and summaries thereof)
made or compiled by Chairman or made available to Chairman concerning the
business of Company shall be Company’s property and shall be delivered to
Company promptly upon the termination of Chairman’s service to the Company or at
any other time on request. The foregoing provisions of this Subsection 10(b)
shall apply during and for a period of one (1) year after Chairman continues to
serve as Chairman of the Company and shall be in addition to (and not a
limitation of) any legally applicable protections of Company’s interest in
confidential information, trade secrets and the like. At the termination of
Chairman’s service to the Company, Chairman shall return to Company all copies
of Confidential Information in any medium, including computer tapes and other
forms of data storage.
          (c) Any and all writings, inventions, improvements, processes,
procedures and/or techniques which Chairman may make, conceive, discover or
develop, either solely or jointly with any other person or persons, at any time
when Chairman is providing service to the Company, whether or not during working
hours and whether or not at the request or upon the suggestion of Company, which
relate to or are useful in connection with the Business or with any business now
or hereafter carried on or contemplated by Company, including developments or
expansions of its present fields of operations, shall be the sole and exclusive
property of Company. Chairman shall make full disclosure to Company of all such
writings, inventions, improvements, processes, procedures and techniques, and
shall do everything necessary or desirable to vest the absolute title thereto in
Company. Chairman shall write and prepare all specifications and procedures
regarding such inventions, improvements, processes, procedures and techniques
and otherwise aid and assist

55



--------------------------------------------------------------------------------



 



Company so that Company can prepare and present applications for copyright or
Letters Patent therefor and can secure such copyright or Letters Patent wherever
possible, as well as reissues, renewals, and extensions thereof, and can obtain
the record title to such copyright or patents so that Company shall be the sole
and absolute owner thereof in all countries in which it may desire to have
copyright or patent protection. Chairman shall not be entitled to any additional
or special compensation or reimbursement regarding any and all such writings,
inventions, improvements, processes, procedures and techniques.
          (d) Chairman acknowledges that the restrictions contained in the
foregoing Subsections in view of the nature of the business in which Company is
engaged, are reasonable and necessary in order to protect the legitimate
interests of Company, that their enforcement will not impose a hardship on
Chairman or significantly impair Chairman’s ability to earn a livelihood, and
that any violation thereof would result in irreparable injuries to Company.
Chairman and Company acknowledge that, in the event either party believes the
other party has violated any of the terms of this Agreement, the other party
shall be entitled to seek from any court of competent jurisdiction, without
attempting arbitration, preliminary and permanent injunctive relief.
          (e) If the Restricted Period or the Restricted Area specified above
should be adjudged unreasonable in any proceeding, then the period of time shall
be reduced by such amount or the area shall be reduced by the elimination of
such portion or both such reductions shall be made so that such restrictions may
be enforced for such time and in such area as is adjudged to be reasonable. If
Chairman violates any of the restrictions contained in the foregoing
Subsections, the relevant Restricted Period shall be extended by a period equal
to the length of time from the commencement of any such violation until such
time as such violation shall be cured by Chairman to the satisfaction of
Company. Chairman hereby expressly consents to the jurisdiction of any court
within the Eastern District of Pennsylvania for the purpose of seeking a
preliminary or permanent injunction as described above in Section 10(d), and
agrees to accept service of process by certified mail return receipt requested
relating to any such proceeding. Company may supply a copy of Section 10 of this
Agreement to any future or prospective employer of Chairman or to any person to
whom Chairman has supplied information if Company determines in good faith that
there is a reasonable likelihood that Chairman has violated or will violate such
Section.
     11. Prior Agreements. Chairman represents to Company that there are no
restrictions, agreements or understandings, oral or written, to which Chairman
is a party or by which Chairman is bound that prevent or make unlawful
Chairman’s execution or performance of this Agreement.
     12. Miscellaneous.
          (a) Indulgences, Etc. Neither the failure nor any delay on the part of
either party to exercise any right, remedy, power or privilege under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power or privilege preclude any other or further
exercise of the same or of any other right, remedy, power or privilege, nor
shall any waiver of any right, remedy, power or privilege with respect to any
occurrence be construed as a waiver of such right, remedy, power or privilege
with respect to any other occurrence. No waiver shall be effective unless it is
in writing and is signed by the party asserted to have granted such waiver.

56



--------------------------------------------------------------------------------



 



          (b) Controlling Law. This Agreement and all questions relating to its
validity, interpretation, performance and enforcement (including, without
limitation, provisions concerning limitations of actions), shall be governed by
and construed in accordance with the laws of the Commonwealth of Pennsylvania,
notwithstanding any conflict-of-laws doctrines of such jurisdiction to the
contrary, and without the aid of any canon, custom or rule of law requiring
construction against the draftsman.
          (c) Notices. All notices, requests, demands and other communications
required or permitted under this Agreement shall be in writing and shall be
deemed to have been duly given, made and received only when personally
delivered, on the day specified for delivery when deposited with a recognized
national or regional courier service for delivery to the intended addressee or
two (2) days following the day when deposited in the United States mails, first
class postage prepaid, addressed as set forth below:

         
 
  (i)   If to Chairman:
 
      Daniel G. Cohen
 
       
 
  (ii)   If to Company:
 
      Amy B. Krallman, Esq.
 
      Senior Vice President
 
      TRM Corporation
 
      5208 N.E. 122d Avenue
 
      Portland, OR 97230
 
       
 
      with a copy, given in the manner prescribed above, to:
 
      Jodi T. Plavner, Esq.
 
      Wolf, Block, Schorr and Solis-Cohen, LLP
 
      1650 Arch Street, 22nd Floor
 
      Philadelphia, PA 19103

     In addition, notice by mail shall be by air mail if posted outside of the
continental United States. Any party may alter the address to which
communications or copies are to be sent by giving notice of such change of
address in conformity with the provisions of this Section for the giving of
notice.
          (d) Binding Nature of Agreement. This Agreement shall be binding upon
Company and shall inure to the benefit of Company, its present and future
Subsidiaries, Affiliates, successors and assigns including any transferee of the
business operation, as a going concern, in which Chairman is employed and shall
be binding upon Chairman, Chairman’s heirs and personal representatives. None of
the rights or obligations of Chairman hereunder may be assigned or delegated,
except that in the event of Chairman’s death or Disability, any rights of
Chairman hereunder shall be transferred to Chairman’s estate or personal
representative, as the case may be. Company may assign its rights and
obligations under this Agreement in whole or in part to any one or more
Affiliates or successors, but no such assignment shall relieve Company of its
obligations to Chairman if any such assignee fails to perform such obligations.

57



--------------------------------------------------------------------------------



 



          (e) Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original as
against any party whose signature appears thereon, and all of which shall
together constitute one and the same instrument. This Agreement shall become
binding when one or more counterparts hereof, individually or taken together,
shall bear the signatures of all of the parties reflected hereon as the
signatories.
          (f) Provisions Separable. The provisions of this Agreement are
independent of and separable from each other, and no provision shall be affected
or rendered invalid or unenforceable by virtue of the fact that for any reason
any other or others of them may be invalid or unenforceable in whole or in part.
          (g) Entire Agreement. This Agreement contains the entire understanding
among the parties hereto with respect to service provided by Chairman to the
Company, and supersedes all prior and contemporaneous agreements and
understandings, inducements or conditions, express or implied, oral or written,
except as herein contained. The express terms hereof control and supersede any
course of performance and/or usage of the trade inconsistent with any of the
terms hereof. This Agreement may not be modified or amended other than by an
agreement in writing. Notwithstanding the foregoing, nothing herein shall limit
the application of any generally applicable Company policy, practice, plan or
the terms of any manual or handbook applicable to Company’s directors and
executives generally, except to the extent the foregoing directly conflict with
this Agreement, in which case the terms of this Agreement shall prevail.
          (h) Section Headings. The Section headings in this Agreement are for
convenience only; they form no part of this Agreement and shall not affect its
interpretation.
          (i) Number of Days. Except as otherwise provided herein, for example,
in the context of vacation days, in computing the number of days for purposes of
this Agreement, all days shall be counted, including Saturdays, Sundays and
holidays; provided, however, that if the final day of any time period falls on a
Saturday, Sunday or holiday on which federal banks are or may elect to be
closed, then the final day shall be deemed to be the next day which is not a
Saturday, Sunday or such holiday.
          (j) Gender, Etc. Words used herein, regardless of the number and
gender specifically used, shall be deemed and construed to include any other
number, singular or plural, and any other gender, masculine, feminine or neuter,
as the context indicates is appropriate.
          (k) Dispute Resolution. In the event of any disagreement of any nature
whatsoever between the parties to this Agreement in any way relating to this
Agreement, except for the ability of the parties to seek a preliminary or
permanent injunction as described above, which need not be discussed between the
parties or arbitrated, the parties shall meet to attempt to resolve such
disagreement. In the event of their failure to do so within fifteen (15) days or
such longer period of time as shall be mutually agreed upon by the parties,
either party may serve notice in writing upon the other party requesting
arbitration, which notice shall specify in reasonable detail the nature of the
dispute. Any arbitration under this Section shall be held in Philadelphia,
Pennsylvania or such other place as shall be mutually agreed to by the parties,
and conducted in accordance with the procedures set forth hereafter and, to the
extent not inconsistent with this Section, in accordance with the Rules of the
American Arbitration Association in effect on the date of this Agreement.
Company shall have the right and remedy to ask the arbitrator to require

58



--------------------------------------------------------------------------------



 



Chairman to account for any pay over to Company all compensation, profits,
monies, accruals, increments or other benefits derived or received by Chairman
as the result of any transactions constituting a breach of Section 9, and
Chairman shall account for and pay over such amounts to Company upon the
arbitrator’s determination thereof.
               (i) Any arbitration under this Section shall be before an
arbitrator who shall be experienced in the area of labor law. The arbitrator
shall be selected by the parties from lists provided by the American Arbitration
Association. The parties agree to exchange all relevant documents prior to any
hearing, and further agree that any dispute over such exchange may be submitted
to the arbitrator for decision, which decision shall be binding on the parties.
The parties further agree to exchange hearing exhibits and designations of
witnesses to be called at the hearing at least ten (10) calendar days before any
hearing as a party may not offer at the hearing as part of its direct case any
witness, evidence or document not so disclosed, unless such witness(es),
evidence or document(s) became available and/or known to the party who wishes to
introduce such witness(es), evidence and/or document(s) within the ten
(10) calendar days prior to the arbitration, and such witness(es), evidence or
document(s) is immediately provided to the arbitrator and the other party, or
unless the evidence is for rebuttal or impeachment purposes and its need was not
anticipated or foreseen before the hearing.
               (ii) Within 60 days of the production of all documents, evidence
and witness list as outlined in the preceding section, the arbitrator shall
conduct the arbitration hearing. Each party will have one day to present its
case, unless, upon request the arbitrator determines that more or less time is
appropriate. Within 30 days of the arbitration hearing, the arbitrator shall
render a decision in writing to each party.
               (iii) Any arbitration award must (i) be rendered in accordance
with applicable law as described in this Agreement and (ii) be set forth in a
written decision which sets forth the reasons (including, without limitation,
the conclusions of fact and/or law) upon which such award is rendered. Judgment
upon an arbitration award may be rendered in any court of competent jurisdiction
or application may be made to any such state or federal court of competent
jurisdiction for judicial acceptance of an order to enforcement of an
arbitration award, as the case may be. Any arbitration award shall be final and
binding on the parties. Once an issue has been arbitrated pursuant hereto, the
decision of the arbitrator shall be res judicata with respect to such issue.
               (iv) The arbitrator shall have the power to issue subpoenas
compelling testimony and/or the production of documents from any person whether
or not a party hereto, which subpoenas shall be enforceable in all courts of
competent jurisdiction in the Eastern District of Pennsylvania. In addition, the
arbitrator and attorney-of-record shall have the power to request through the
above-mentioned courts of competent jurisdiction the taking of depositions from
any person, not a party or a director, officer, Chairman, employee or agent of a
party, who cannot be subpoenaed or is unable to attend the arbitration, whose
testimony the arbitrator deems both important and relevant to the resolution of
the issues presented for arbitration.

59



--------------------------------------------------------------------------------



 



               (v) The cost of the arbitration and all attorney fees shall be
borne by the parties in such proportion as the arbitrator shall direct, with
such arbitrator to give due consideration to the fault of the parties.
               (vi) Notwithstanding the foregoing, the parties need not
arbitrate any request for preliminary or permanent injunctive relief; such
relief may be brought by either party in any state or federal court in the
Eastern District of Pennsylvania. Such litigation will toll the Restricted
Periods beginning on the alleged date of Chairman’s violation until the date the
dispute is resolved.
          (l) Jurisdiction of Courts. Any legal suit, action, claim, proceeding
or investigation arising out of or relating to Sections 9 or 10 of this
Agreement may be instituted in any state or federal court in the Eastern
District of Pennsylvania, and each of the parties hereto waives any objection
which party may now or hereafter have to such venue of any such suit, action,
claim, proceeding or investigation, and irrevocably submits to the jurisdiction
of any such court. Any and all service of process and any other notice in any
such suit, action, claim, proceeding or investigation shall be effective against
any party if given by registered or certified mail, return receipt requested, or
by any other means of mail which requires a signed receipt, postage prepaid,
mailed to such party as herein provided. If for any reason such service of
process by mail is ineffective, then Company shall be deemed to have appointed
Jodi T. Plavner, Esquire, Wolf, Block, Schorr and Solis-Cohen LLP, 1650 Arch
Street, 22nd Floor, Philadelphia, Pennsylvania 19103, as the authorized agent of
Company to accept and acknowledge, on behalf of Company, service of any and all
process which may be served in any such suit, action, claim, proceeding or
investigation. Nothing herein contained shall be deemed to affect the right of
any party to serve process in any manner permitted by law or to commence legal
proceedings or otherwise proceed against any other party in any jurisdiction
other than Pennsylvania.
          (m) Survival. All provisions of this agreement which by their terms
survive the termination of Chairman’s service to the Company, including without
limitation the covenants of Chairman set forth in Sections 9 and 10 and the
obligations of Company to make any post-termination payments under this
Agreement, shall survive termination of Chairman’s service to the Company and
shall remain in full force and effect thereafter in accordance with their terms.
— Signatures on Next Page —

60



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have duly executed and delivered this
Agreement in Philadelphia, Pennsylvania as of the date first above written.

            TRM Corporation
      By:   /s Alan D. Schreiber         Name:   Alan D. Schreiber       
Title:   Chairman, Compensation Committee        Chairman
      /s/ Daniel G. Cohen       Daniel G. Cohen         

61